        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2567 Page 1 of 21



            1      COOLEY LLP
                   Steven M. Strauss (99153) (sms@cooley.com)
            2      Erin C. Trenda (277155) (etrenda@cooley.com)
                   Alexander R. Miller (294474) (amiller@cooley.com)
            3      Joanna L. Hubberts (294230) (jhubberts@cooley.com)
                   4401 Eastgate Mall
            4      San Diego, CA 92121
                   Telephone: (858) 550-6000
            5      Facsimile: (858) 550-6420
            6      Jeffrey Karr (186372) (jkarr@cooley.com)
                   3175 Hanover Street
            7      Palo Alto, CA 94304
                   Telephone: (650) 843-5000
            8      Facsimile: (650) 849-7400
            9      Attorneys for Plaintiff and Counterclaim-Defendant
                   Javo Beverage Co., Inc.
         10
         11                                 UNITED STATES DISTRICT COURT
         12                           SOUTHERN DISTRICT OF CALIFORNIA
         13
                   JAVO BEVERAGE CO., INC.,                   Case No. 19-cv-01859 CAB WVG
         14
                               Plaintiff,                     JAVO’S MOTION TO STAY PENDING
         15                                                   ARBITRATION
                         v.
         16
                   CALIFORNIA EXTRACTION                      Date: July 1, 2020
         17        VENTURES, INC. AND STEPHEN                 Ctrm.: 4C (4th Floor)
                   COREY,                                     Judge: Hon. Cathy Ann Bencivengo
         18
                               Defendants.                    Complaint Filed: September 26, 2019
         19                                                   Trial Date:      TBD
                   CALIFORNIA EXTRACTION                      PER CHAMBERS RULES, NO ORAL
         20        VENTURES, INC.,                            ARGUMENT UNLESS REQUESTED
         21                    Counter-Claimant,              BY THE COURT
         22              v.
         23        JAVO BEVERAGE CO., INC.,
         24                    Counterclaim-Defendant.
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                 JAVO’S MOTION TO STAY
   SAN DIEGO                                                               CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2568 Page 2 of 21



            1                                               TABLE OF CONTENTS
            2                                                                                                                             Page
            3      I.     INTRODUCTION ................................................................................................ 1
            4      II.    BACKGROUND .................................................................................................. 1
            5             A.       Corey Owes Broad Duties of Confidentiality and Invention
                                   Assignment to Javo. ................................................................................... 2
            6
                          B.       Corey Breached His Contractual Obligations to Javo and Engaged
            7                      in Tortious Conduct with CEV, Forcing Javo to Initiate Both
                                   Litigation and Arbitration to Protect its Interests. ..................................... 3
            8
                          C.       CEV Has Asserted Baseless Patent Infringement Counterclaims
            9                      Against Javo. .............................................................................................. 3
         10               D.       Defendants Previously Recognized the Economy of a Stay. ..................... 5
         11               E.       The Arbitration is Set to Be Heard By the End of the Year. ..................... 6
         12        III.   LEGAL STANDARD .......................................................................................... 6
         13        IV.    ARGUMENT........................................................................................................ 8
         14               A.       Judicial Economy and the Interests of Justice Favor a Stay of the
                                   Patent Infringement Claims Pending Resolution of the Arbitration. ......... 8
         15
                                   1.       The arbitration will greatly narrow the issues here, and may
         16                                 resolve the patent infringement counterclaims completely. ............ 8
         17                        2.       Continuing to proceed with the patent-related deadlines in parallel
                                            with the arbitration will be unnecessarily costly and
         18                                 burdensome. ................................................................................... 11
         19                        3.       Staying the patent infringement counterclaims will not harm
                                            CEV................................................................................................ 14
         20
                          B.       Scope of the Stay ...................................................................................... 15
         21
                   V.     CONCLUSION .................................................................................................. 16
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                              i                               JAVO’S MOTION TO STAY
   SAN DIEGO                                                                                            CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2569 Page 3 of 21



            1                                             TABLE OF AUTHORITIES
            2                                                                                                                      Page(s)
            3      Cases
            4      Alzheimer’s Inst. of Am. v. Elan Corp. PLC,
                      2011 WL 6748634 (N.D. Cal. Dec. 22, 2011) ............................................... 9, 10
            5
                   CMAX, Inc. v. Hall,
            6        300 F.2d 265 (9th Cir. 1962) .................................................................. 6, 7, 8, 14
            7      Ellingson Timber Co. v. Great N. Ry. Co.,
                      424 F.2d 497 (9th Cir. 1970) .............................................................................. 15
            8
                   Filtrol Corp. v. Kelleher,
            9         467 F.2d 242 (1972) ............................................................................................. 5
         10        Gen-Probe, Inc. v. Amoco Corp., Inc.,
                     Case No. 95-0998J, 926 F. Supp. 948 (S.D. Cal. 1996) ................................. 9, 12
         11
                   Innovative Patented Tech., LLC. v. Samsung Elecs. Co.,
         12           2008 WL 2726914 (S.D. Fla. July 10, 2008) ................................................. 9, 11
         13        KPMG LLP v. Cocchi,
                     565 U.S. 18 (2011).............................................................................................. 11
         14
                   Landis v. N. Am. Co.,
         15          299 U.S. 248 (1936).................................................................................... 6, 8, 15
         16        Leyva v. Certified Grocers of California, Ltd.,
                      593 F.2d 857 (9th Cir. 1979) .......................................................................... 6, 12
         17
                   McGovern v. U.S. Bank N.A.,
         18          362 F. Supp. 3d 850 (S.D. Cal. 2019) ................................................................ 13
         19        Morales v. Lexxiom, Inc.,
                     2010 WL 11507515 (C.D. Cal. Jan. 29, 2010) ..................................................... 7
         20
                   Moses H. Cone Memorial Hosp. v. Mercury Const. Corp.,
         21          460 U.S. 1 (1983).................................................................................................. 7
         22        Neville v. Aldridge Constr., Inc.,
                     2018 WL 3472189 (C.D. Cal. Apr. 10, 2018) ............................................. passim
         23
                   Pirkle v. Ogontz Controls Co.,
         24           1987 WL 19882 (E.D. Pa. Nov. 12, 1987) ......................................................... 10
         25        Prencipe v. Kerv Wearables Ltd.,
                      2017 WL 2335613 (N.D. Cal. May 30, 2017) ............................................... 9, 14
         26
                   Santrade, Ltd. v. Gen. Elec. Co.,
         27           1990 WL 312778 (E.D.N.C. Dec. 6, 1990) ........................................................ 10
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                              ii                             JAVO’S MOTION TO STAY
   SAN DIEGO                                                                                           CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2570 Page 4 of 21



            1                                                 TABLE OF AUTHORITIES
                                                                    (continued)
            2                                                                                                                               Page(s)
            3      SST Millennium LLC v. Mission St. Dev. LLC,
                      2019 WL 2342277 (N.D. Cal. June 3, 2019).................................................. 7, 13
            4
            5      Statutes
            6      Federal Arbitration Act ...................................................................................... 11, 13
            7      Other Authorities
            8      Fed. R. Civ. P.
                      26(f) .................................................................................................................. 4, 6
            9         42(b) .................................................................................................................... 15
         10        Local Rule
                     4.1 ......................................................................................................................... 4
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                                                    JAVO’S MOTION TO STAY
   SAN DIEGO
                                                                                  iii.                        CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2571 Page 5 of 21



            1
                   I.     INTRODUCTION
            2
                          Javo Beverage Company, Inc. (“Javo”) filed this lawsuit after discovering that its
            3
                   former co-founder Stephen Corey (“Corey”) and his new business, California
            4
                   Extraction Ventures, Inc. (“CEV,” together with Corey, “Defendants”) stole Javo’s
            5
                   confidential and proprietary extraction process. At the same time, as required by
            6
                   Corey’s Employment Agreement (“EA”) and Confidentiality and Invention Assignment
            7
                   Agreement (“CIAA”) with the company, Javo also initiated arbitration proceedings
            8
                   against Corey on grounds that Corey breached his contractual obligations to Javo by,
            9
                   among other things, failing to assign to Javo the inventions Corey patented based on
         10
                   Javo’s confidential and proprietary information. These same patents are now being
         11
                   asserted by CEV against Javo in this lawsuit, where CEV has brought counterclaims
         12
                   accusing Javo of infringing the very same patents that disclose Javo’s extraction
         13
                   process. In other words, CEV is now suing Javo for alleged patent infringement based
         14
                   on patents Javo rightfully owns.
         15
                          The arbitration is scheduled to be heard by the end of the year—before the current
         16
                   close of fact discovery in this matter. Because the threshold contractual issues going to
         17
                   the question of patent ownership are being litigated in the arbitration and will be
         18
                   resolved far in advance of any decision in this Court, Javo seeks a stay of the patent
         19
                   infringement counterclaims here. This will be more efficient for the parties and the
         20
                   Court alike, and is consistent with the strong policy favoring a party’s contractual right
         21
                   to arbitration.
         22
                   II.    BACKGROUND
         23
                          Javo is a leader in cold brew extraction for coffee, tea, and botanicals. For over
         24
                   two decades, Javo has developed, perfected, and protected its extraction process as a
         25
                   trade secret, and has otherwise shielded its confidential information from public
         26
                   disclosure. Corey is an original founder of Javo and former head of Javo’s research and
         27
                   development efforts. Corey was the principal inventor and developer of Javo’s
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                             1.                       JAVO’S MOTION TO STAY
   SAN DIEGO                                                                    CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2572 Page 6 of 21



            1      proprietary extraction process for Javo during the course of his employment, but later
            2      secretly formed a competing company called CEV, where he is now an executive.
            3            A.     Corey Owes Broad Duties of Confidentiality and Invention
                                Assignment to Javo.
            4
            5            In 2001, Corey signed the EA and CIAA that he remains bound by today. Under
            6      the agreements, Corey acknowledged Javo’s confidential information and trade secrets
            7      “are the sole property” of the company and agreed not to use or disclose Javo’s
            8      confidential information or trade secrets, except for Javo’s benefit. (EA § 7.3; CIAA §
            9      10.2.) The EA broadly defines “Confidential Information” as including “any data or
         10        information, other than Trade Secrets, that are valuable” to the company and “not
         11        generally known to the public or to competitors” (EA § 7.1) and “all information that
         12        has or could have commercial value or other utility” in the company’s business (CIAA
         13        § 2). Under the CIAA, Corey also expressly agreed to and initialed the following, in
         14        capital letters: “FOR VALUABLE CONSIDERATION, EMPLOYEE TRANSFERS
         15        AND ASSIGNS EMPLOYEE’S ENTIRE RIGHT, TITLE, AND INTEREST IN ALL
         16        INVENTIONS (AS DEFINED ABOVE) MADE, CONCEIVED, REDUCED TO
         17        PRACTICE, OR LEARNED BY EMPLOYEE (EITHER ALONE OR JOINTLY
         18        WITH OTHERS) DURING HIS PAST RELATIONSHIP WITH COMPANY OR
         19        ANY [OF ITS PREDECESSORS IN INTEREST].” (CIAA § 8.2.) Corey further
         20        acknowledged and agreed that for anything he invented, developed, or designed during
         21        the term of his employment, “all Inventions belong to and shall be the sole property of
         22        Company and shall be Inventions of Company subject to the provisions of this
         23        Agreement.” (CIAA § 8.3). Such Inventions include “all discoveries, developments,
         24        designs, ideas, improvements, inventions, formulas, processes, techniques, know-how,
         25        intellectual property, and data . . . made, conceived, reduced to practice, or learned by
         26        [Corey during his employment].” (CIAA § 8.1.)
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                     JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             2.                CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2573 Page 7 of 21



            1            B.     Corey Breached His Contractual Obligations to Javo and Engaged in
                                Tortious Conduct with CEV, Forcing Javo to Initiate Both Litigation
            2                   and Arbitration to Protect its Interests.
            3
                         Corey was terminated from Javo in 2011 in connection with Javo’s bankruptcy
            4
                   restructuring. Corey received a severance payment from Javo under his EA and signed
            5
                   a release for Javo. (EA § 6.1(b) and Ex. A at Doc. No. 1-2 pages 8 and 26 of 27; see
            6
                   also Riley Decl. at Doc. No. 20-4 ¶ 6.) Unbeknownst to Javo, at some point after his
            7
                   departure from Javo, Corey joined with Kurt Toneys (a former CEO of Javo) to form
            8
                   CEV, where he began to file patents and develop a competing product based on Javo’s
            9
                   extraction process. Corey currently serves as President, Chief Technology Officer, and
         10
                   Director at CEV. CEV, with Corey as its founder and current Executive/Director, knew
         11
                   about Corey’s invention assignment obligations at Javo, as well as the extent to which
         12
                   anything he purports to have invented after leaving Javo builds on that work.
         13
                         On September 26, 2019, Javo initiated this action against Corey and/or CEV for
         14
                   trade secret misappropriation, declaratory judgment of patent ownership, and
         15
                   intentional interference with contractual relations. (See Doc. No. 1.) As required by
         16
                   Javo’s and Corey’s agreement to arbitrate disputes arising under the EA and CIAA,
         17
                   Javo separately initiated arbitration proceedings on its contractual claims against Corey
         18
                   before the American Arbitration Association on October 11, 2019. Specifically, Javo
         19
                   alleges that Corey materially breached his agreement under the EA not to use or disclose
         20
                   any of Javo’s confidential information, and his agreement under the CIAA to transfer
         21
                   and assign to Javo any discoveries or inventions conceived or learned of during his
         22
                   employment at Javo. The arbitration is currently proceeding before the Honorable Jay
         23
                   C. Gandhi (Ret.) (the “Arbitrator”). The same counsel at Sheppard Mullin represents
         24
                   Corey in the arbitration and represents CEV and Corey in this litigation. CEV and Corey
         25
                   share a common interest in fully litigating the claims in the arbitration.
         26
                         C.     CEV Has Asserted Baseless Patent Infringement Counterclaims
         27                     Against Javo.
         28              In response to Javo’s claims, CEV has asserted patent infringement
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              3.                CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2574 Page 8 of 21



            1      counterclaims against Javo based on the same coffee extraction process Javo has been
            2      using for decades. (Doc. No. 38.) CEV alleges it “is informed and believes that,
            3      sometime after March 17, 2015, and likely following the publication of the CEV Patents
            4      on September 22, 2016, Javo adopted and started using extraction processes for its
            5      commercially available coffee, tea, and/or botanical extract products that embody one
            6      or more of the claims of the CEV Patents,” and that Javo has used the patents “as a road
            7      map to develop and improve Javo’s own extraction process.” (Doc. No. 38 ¶¶ 36–37.)
            8      CEV has identified no support for this accusation. To the contrary, the fact is that Javo
            9      did not learn about the offending patents until May 2019, immediately after which Javo
         10        sent Corey and CEV a cease and desist letter. (See, e.g., Doc. Nos. 20-2, 20-3, 20-4
         11        (Declarations of B. Petersmeyer, G. Anderson, and D. Riley); Doc. No. 20-6 at 30–33
         12        (Ex. 9).) Javo has been practicing the same extraction process to manufacture the
         13        accused products for decades. CEV, on the other hand, admits that it does not have any
         14        products that practice or were made using methods that practice the asserted claims (and
         15        is unlikely to anytime soon given it recently appears to have furloughed or terminated
         16        most of its employees), and is not seeking preliminary injunctive relief against Javo.
         17              Tellingly, while the parties have continued to proceed with the deadlines under
         18        the Patent Local Rules and the Court’s scheduling order at Doc. No. 65, CEV has made
         19        only minimal disclosures and appears to be prosecuting its infringement counterclaims
         20        with as little effort and cost as possible. (Trenda Decl. ¶¶ 13–18.) For example, rather
         21        than exchange actual claim constructions and identification of extrinsic evidence
         22        pursuant to Patent Local Rule 4.1(a) and (b), CEV sent a one paragraph email stating
         23        that “no construction is necessary and each term, phrase, and/or clause of the Asserted
         24        Claims can and should be understood according to its plain and ordinary meaning.”
         25        (Trenda Decl. Ex. 8.) The idea that Corey’s pseudo-scientific terms like “catalyzing
         26        energy creators” can be understood according to their plain and ordinary meaning is
         27        preposterous, and underscores the unnecessary cost that Javo is being forced to incur
         28        on a claim construction exercise that, after the arbitration, may be entirely unnecessary.
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             4.                 CASE NO. 19-CV-1859 CAB WVG
        Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2575 Page 9 of 21



            1            D.     Defendants Previously Recognized the Economy of a Stay.
            2            Starting with the parties’ Rule 26(f) conference, both CEV and Corey have
            3      repeatedly indicated that they may seek to stay either the district court action or the
            4      arbitration “[i]n the interests of judicial economy and efficiency.” (Trenda Decl. Ex. 1
            5      (Joint Discovery Plan at Section 15); see also id. ¶¶ 2–12; id. Ex. 2.) In subsequently
            6      arguing for a stay of the arbitration on behalf of Corey, counsel asserted that a stay was
            7      “necessary to promote the interests of judicial economy, preserve the limited resources
            8      of the parties, the district court, and the arbitrator.” (Trenda Decl. Ex. 3.) Corey and
            9      CEV’s counsel also recognized the Court’s “inherent power” to issue a stay of the case
         10        before it, as Javo now requests here. (Id. (quoting Filtrol Corp. v. Kelleher, 467 F.2d
         11        242, 244 (1972) (addressing Court’s inherent authority to stay the case pending before
         12        it, not a separate arbitration).) Following an Arbitration Management Conference on
         13        March 2, 2020, Corey filed a motion with the Arbitrator seeking to stay the arbitration. 1
         14        (Trenda Decl. ¶¶ 6–9.)
         15              The Arbitrator denied Corey’s motion to stay the arbitration by a ruling dated
         16        April 21, 2020, which was served on the parties on Friday, May 1, 2020. (Trenda Decl.
         17        Ex. 5.) The Arbitrator also issued a scheduling order providing for the arbitration to
         18        proceed expeditiously and be heard by December 2020. (Id. at 2 (noting that “the
         19        Arbitrator remains in a position to continue forward with this proceeding assiduously,
         20        and indeed under an expectation and the parties’ pact to do so”); Trenda Decl. Ex. 6
         21        (Scheduling Order 1).) Shortly thereafter, Javo’s counsel asked if Defendants were now
         22        interested in staying the district court litigation pending the outcome of the arbitration.
         23        (Trenda Decl. Ex. 7.) Defendants waited until May 19, 2020—two weeks later—before
         24        responding that they were not interested. 2 (Id.) Javo then promptly proceeded to prepare
         25
                   1
         26          Corey’s counsel previously represented to Javo and the Arbitrator that they would also
                   be moving to stay the arbitration in this Court, but never did so. (Trenda Decl. ¶ 8.)
         27        2
                     Although Corey has participated in deadlines under the scheduling order in the
                   arbitration, he continues to purportedly reserve all rights on the denied motion to stay
         28        the arbitration.
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              5.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2576 Page 10 of 21



            1      the present motion for a temporary stay in the district court pending arbitration.
            2             E.    The Arbitration is Set to Be Heard By the End of the Year.
            3             The arbitration will resolve the issue of whether Corey breached his obligations
            4      of confidentiality and invention assignment to Javo, which will inform and may even
            5      resolve many of the issues in the district court litigation. The arbitration is proceeding
            6      under an accelerated schedule that has the arbitration hearing set for December 2020.
            7      Both parties have already served discovery and made preliminary witness disclosures,
            8      and fact discovery closes on August 28, 2020. The hearing on Javo’s claims is set for
            9      December 7–11, 2020 with post-hearing briefs due December 21, 2020. The Arbitrator
         10        has already advised the parties that these dates “are firm, and the parties shall plan
         11        accordingly.” (Trenda Decl. Exs. 5 and 6.)
         12               In contrast, the district court litigation is currently proceeding under the Patent
         13        Local Rules and the scheduling order at Doc. No. 65, which front-ends contention and
         14        claim construction discovery on CEV’s infringement counterclaims that may end up
         15        being unnecessary. These patent-related dates and deadlines command much of the
         16        schedule through the claim construction hearing set for August 27, 2020, and fact
         17        discovery is not set to close until December 21, 2020. (Doc. Nos. 65, 78.) While the
         18        parties have served additional discovery in this action, besides initial disclosures in
         19        accordance with FRCP 26(f) and disclosures under the Patent Local Rules, no
         20        documents have been exchanged and no depositions have been taken beyond the limited
         21        30(b)(6) deposition that Defendants were permitted during the PI proceedings. Expert
         22        discovery closes March 15, 2021, and dispositive motions are not due until March 29,
         23        2021—well after the arbitration will be resolved.
         24        III.   LEGAL STANDARD
         25               The Ninth Circuit has long recognized that “[a] district court has inherent power
         26        to control the disposition of the causes on its docket in a manner which will promote
         27        economy of time and effort for itself, for counsel, and for litigants.” CMAX, Inc. v. Hall,
         28        300 F.2d 265, 268 (9th Cir. 1962); see also Landis v. N. Am. Co., 299 U.S. 248, 254–
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              6.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2577 Page 11 of 21



            1      55 (1936). This includes a stay pending resolution of arbitration proceedings, regardless
            2      of whether the litigants are all parties to the arbitration agreement. 3 Leyva v. Certified
            3      Grocers of California, Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979) (“A trial court may,
            4      with propriety, find it is efficient for its own docket and the fairest course for the parties
            5      to enter a stay of an action before it, pending resolution of independent proceedings
            6      which bear upon the case. This rule applies whether the separate proceedings are
            7      judicial, administrative, or arbitral in character.”); SST Millennium LLC v. Mission St.
            8      Dev. LLC, 2019 WL 2342277, at *4 (N.D. Cal. June 3, 2019) (“As to litigants who are
            9      not parties to the arbitration agreement, the court may stay the litigation as a matter of
         10        discretion to await the outcome of the pending arbitration.”).
         11               Courts generally weigh three factors when evaluating a stay that is within the trial
         12        court’s discretion: “[1] the possible damage which may result from the granting of a
         13        stay, [2] the hardship or inequity which a party may suffer in being required to go
         14        forward, and [3] the orderly course of justice measured in terms of the simplifying or
         15        complicating of issues, proof, and questions of law which could be expected to result
         16        from a stay.” CMAX, Inc., 300 F.2d at 268.
         17               In the arbitration context, “a stay should be granted where the resolution of issues
         18        in the arbitration would be determinative of the issues in the lawsuit.” SST Millennium
         19        LLC, 2019 WL 2342277, at *5; Morales v. Lexxiom, Inc., 2010 WL 11507515, at *11
         20        (C.D. Cal. Jan. 29, 2010) (staying action because “[i]t is well-established that arbitration
         21        proceedings can have preclusive effect in federal court proceedings,” and “it is clear
         22        that the outcome of the present litigation will be significantly affected by the
         23        arbitration”). In the patent context, courts routinely stay infringement claims “for a
         24
                   3
                    Such a stay is limited in time and is different than issuing a stay as a form of abstention.
         25        Neville, 2018 WL 3472189, at *3. It is also consistent with the FAA and the Court’s
                   discretion to issue stays on non-arbitrable claims pending arbitration. See Moses H.
         26        Cone Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 21 n. 23 (1983) (“When
                   there are some claims subject to arbitration, and some claims that are not subject to
         27        arbitration the “decision [regarding whether the entire case should be stayed pending
                   the outcome of arbitration] is one left to the district court . . . as a matter of its discretion
         28        to control its docket.”
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JAVO’S MOTION TO STAY
   SAN DIEGO
                                                                 7.                 CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2578 Page 12 of 21



            1      limited amount of time until the parties have resolved their patent ownership dispute”
            2      in another forum. Neville, 2018 WL 3472189, at *3 (staying patent infringement claims
            3      because “in balancing hardships and the potential to significantly narrow the scope of
            4      the proceedings, such a stay will allow this Court to more efficiently manage its own
            5      docket and provide clarity for these proceedings”).
            6      IV.   ARGUMENT
            7            A.     Judicial Economy and the Interests of Justice Favor a Stay of the
                                Patent Infringement Claims Pending Resolution of the Arbitration.
            8
            9            A stay of Defendants’ patent infringement claims until after the arbitration is
         10        completed is appropriate and will “promote economy of time and effort for [the Court],
         11        for counsel, and for litigants.” CMAX, Inc., 300 F.2d at 268. Specifically, as discussed
         12        below, a stay of the infringement counterclaims will: (1) allow the Arbitrator to
         13        expeditiously resolve necessary threshold determinations as to whether Corey violated
         14        his contractual duties of confidentiality and invention assignment to Javo, which
         15        directly relates to Javo’s ownership of the patents, and could provide a complete defense
         16        to the patent infringement counterclaims; (2) preserve party and judicial resources and
         17        save Javo from having to attack the validity of patents it may well own, and (3) not
         18        damage CEV, which does not claim to have any commercial products that practice the
         19        patents, and did not accuse Javo of any alleged infringement until this litigation (despite
         20        Corey/CEV’s knowledge of Javo’s extraction process and products well before then).
         21        See id. (citing Landis, 299 U.S. at 254–55).
         22                     1.     The arbitration will greatly narrow the issues here, and may
                                       resolve the patent infringement counterclaims completely.
         23
         24              Patent ownership is a fundamental prerequisite to CEV’s patent infringement
         25        counterclaims against Javo. If Javo is determined to be the owner (or co-owner) of the
         26        asserted patents, this provides a complete defense to the counterclaims. A temporary
         27        stay until after the arbitration will greatly narrow the issues before the Court, if not
         28        resolve them completely, because the Arbitrator will be required to make threshold
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              8.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2579 Page 13 of 21



            1      determinations as to: (1) whether Corey had a contractual duty to assign the patents to
            2      Javo, and (2) whether Corey violated that duty by patenting the claimed inventions and
            3      purportedly assigning them to CEV. If Corey had no right to assign the patents to CEV
            4      in the first place, then CEV does not own the patents, and thus has no standing to sue
            5      Javo for patent infringement. Similarly, if Javo has any ownership right in the asserted
            6      patents—whether as co-owner or the sole owner—then Javo has a complete defense to
            7      the asserted infringement counterclaims.
            8            Courts regularly grant stays under similar circumstances. For example, in Gen-
            9      Probe, Inc. v. Amoco Corp., Inc., Case No. 95-0998J, 926 F. Supp. 948, 963–64 (S.D.
         10        Cal. 1996), the Southern District of California stayed a patent infringement suit pending
         11        resolution of related patent ownership proceedings in the state court on grounds that if
         12        ownership were established “Gen-Probe would be deprived of any ownership interest
         13        in the patents in suit, and would lack standing to complain even of Amoco’s current acts
         14        of infringement.” Id. More recently, in Neville v. Aldridge Constr., Inc., 2018 WL
         15        3472189 (Apr. 10, 2018), the Central District of California also stayed an action
         16        involving patent infringement claims pending resolution of ownership issues in a
         17        separate action. The Neville court reasoned that “staying the case for a limited amount
         18        of time until the parties have resolved their patent ownership dispute . . . will allow this
         19        Court to more efficiently manage its own docket and provide clarity for these
         20        proceedings.” Id. at *3. In Prencipe v. Kerv Wearables Ltd., 2017 WL 2335613, at *1–
         21        2 (N.D. Cal. May 30, 2017), the Northern District of California similarly stayed an
         22        action involving claims of patent infringement where “resolution of the patent
         23        ownership dispute would simplify issues in this matter and preserve the orderly course
         24        of justice.” See also Alzheimer’s Inst. of Am. v. Elan Corp. PLC, 2011 WL 6748634, at
         25        *7 (N.D. Cal. Dec. 22, 2011) (staying patent infringement action pending resolution of
         26        parallel litigation because “a decision by the [other] court on the issue of patent
         27        ownership there is potentially dispositive of the dispute in this case”). Other district
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                       JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              9.                 CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2580 Page 14 of 21



            1      courts outside of California have reached similar conclusions on this issue. 4
            2            Corey and CEV agree that it is most efficient to proceed in only one forum, they
            3      just disagree with Javo on which one. In Corey’s failed attempt to stay the arbitration,
            4      Corey and his counsel (who also represent CEV) have already taken the position that
            5      there are overlapping issues between this litigation and the arbitration. (Trenda Decl.
            6      Ex. 3.) In denying Corey’s motion to stay the arbitration, the Arbitrator also
            7      acknowledged as much, finding that “[b]oth the Demand here and the complaint in the
            8      [District Court] Litigation advance similar allegations and claims,” and thus will have
            9      overlapping issues. (Trenda Decl. Ex. 5 at 1.) Javo agrees. But to be clear, the overlap
         10        between the district court litigation and the arbitration favors a stay of the district court
         11        action, not the other way around. As the Arbitrator recognized in denying Corey’s
         12        motion to stay, the arbitration is well-positioned to move quickly and efficiently to
         13        resolution, consistent with the parties’ contracted-for rights. (Id. at 3.) “The existing
         14        schedule for the [District Court] Litigation track puts the parties’ matter on calendar for
         15        trial in late summer/fall of 2021.” 5 (Id. at 2.) Meanwhile, “the arbitration can be resolved
         16        by the end of 2020” as “the Arbitrator remains in a position to continue forward with
         17        this proceeding assiduously, and indeed under an expectation and the parties’ pact to do
         18        so.” (Id.) Accordingly, the arbitration is set to be heard from December 7–11, 2020—
         19        4
                     See, e.g., Innovative Patented Tech., LLC. v. Samsung Elecs. Co., 2008 WL 2726914,
         20        at *1 (S.D. Fla. July 10, 2008) (“Granting a motion to stay when pending litigation will
                   address the ownership of the patent in suit is well within a court's discretionary
         21        power.”); Santrade, Ltd. v. Gen. Elec. Co., 1990 WL 312778, at *2 (E.D.N.C. Dec. 6,
                   1990) (“If General Electric is held to be the rightful owner of [the patents], it could not
         22        be liable for infringement. Therefore, a stay conserves the time and resources of the
                   parties, counsel, and the courts should that be the outcome of that case.”); Pirkle v.
         23        Ogontz Controls Co., 1987 WL 19882, at *2 (E.D. Pa. Nov. 12, 1987) (“First it is a
                   waste of judicial resources for this court to rehear extensive evidence and arguments
         24        already presented before the state court with regard to the issue of ownership. Second,
                   it is unfair to impose on either party the burden of litigating the identical issue of
         25        ownership in two forums. . . . Indeed, the very foundation of plaintiffs' patent
                   infringement claim requires the determination of ownership of the patents which
         26        defendants allegedly infringed.”), aff’d, 852 F.2d 1293 (Fed. Cir. 1988).)
                   5
                     This assumes the challenges of the COVID-19 crisis does not further impact the trial
         27        date. See [[Order]] (“[G]iven the current unprecedented circumstances relating to the
                   COVID-19 pandemic and statewide ‘shelter in place’ orders, it is not beyond conjecture
         28        to envision further setbacks in the [District Court] Litigation.”.)
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                        JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              10.                 CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2581 Page 15 of 21



            1      before the December 21, 2020 fact discovery cutoff in this case, and well ahead of the
            2      current March 29, 2021 dispositive motion deadline. (Compare Trenda Decl. Ex. 6 with
            3      Doc. No. 65.) Resolving threshold issues in the arbitration concerning Corey’s
            4      contractual obligations to Javo, which go directly to the patent ownership question, is
            5      not only required under contract and the Federal Arbitration Act (“FAA”), it will be
            6      faster and more efficient than attempting to do so here. See Innovative Patented Tech.,
            7      LLC., 2008 WL 2726914, at *2 (granting stay where “the Court is not convinced that it
            8      will be able to resolve the ownership issue more quickly” than another forum). If
            9      Defendants renew their argument that they are concerned about the possibility of
         10        conflicting rulings on these threshold issues, this is highly unlikely given the current
         11        schedules. 6 Moreover, a stay would even more fully address any such concern while
         12        continuing to protect Javo and Corey’s bargained-for right to arbitration and furthering
         13        the FAA’s “emphatic federal policy in favor of arbitral dispute resolution.” KPMG LLP
         14        v. Cocchi, 565 U.S. 18, 21 (2011).
         15              Even if the breach of contract claims in the arbitration are not decided in Javo’s
         16        favor, permitting the arbitration to proceed first will still narrow the issues and create
         17        efficiencies here. Regardless of the outcome in the arbitration, this factor favors a stay.
         18                     2.        Continuing to proceed with the patent-related deadlines in
                                          parallel with the arbitration will be unnecessarily costly and
         19                               burdensome.
         20              Allowing the patent infringement counterclaims to proceed against Javo in
         21        parallel with the arbitration is inequitable and inefficient, and should be avoided for at
         22        least three reasons.
         23              First, a stay will preserve party and judicial resources alike. The current
         24        scheduling order, which tracks the Patent Local Rules, has costly patent discovery and
         25        disclosures front-loaded through the claim construction hearing scheduled for August
         26
         27        6
                     The Arbitrator is also aware of Defendants’ concern regarding possible conflicting
                   rulings, and agrees that “the timing of an expedient schedule in keeping with the spirit
         28        of arbitration can avoid this potential pitfall.” (Trenda Decl. Ex. 5.)
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             11.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2582 Page 16 of 21



            1      27, 2020. Javo has already incurred thousands of dollars in fees in connection with
            2      invalidity contentions and proposed claim contentions alone, and anticipates incurring
            3      substantially greater expenses associated with additional patent infringement related
            4      discovery, briefing, and other preparation through claim construction. The claim
            5      construction hearing and the parties’ discovery disputes will also divert resources from
            6      the Court, even though arbitration may obviate the need for further patent infringement
            7      proceedings. 7 See Leyva, 593 F.2d at 864 (“It would waste judicial resources and be
            8      burdensome upon the parties if the district court . . . were mandated to permit discovery,
            9      and upon completion of pretrial proceedings, to take evidence and determine the merits
         10        of the case at the same time as the arbitrator is going through a substantially parallel
         11        process.”). At minimum, the Arbitrator’s resolution of the threshold issues concerning
         12        the validity of Corey’s employment agreements and Corey’s duty to assign the patents
         13        will at least clarify and streamline the issues here. 8 Consideration of this potentially
         14        unnecessary expense and burden strongly favors a stay. See, e.g., Gen-Probe, Inc., 926
         15        F. Supp. at 964 (granting stay pending resolution of patent ownership issue in another
         16        forum “because of the massive costs that proceeding with this litigation would entail
         17        for the parties and the court”).
         18              Second, if the patent infringement counterclaims continue to proceed in parallel
         19        with the arbitration, Javo will face additional hardship “by having to take adverse
         20        positions to patents it believes it owns.” Neville, 2018 WL 3472189, at *3. Now that
         21        Defendants have improperly taken and disclosed Javo’s process in patents, it is
         22        inequitable that Javo should be required to prematurely litigate to decision issues of
         23
                   7
         24          The strain that COVID-19 has placed on judicial and party resources alike, further
                   exacerbates these issues and counsels in favor of a stay.
         25        8
                     Moreover, once the stay is lifted, the patent-related discovery can pick up where it left
                   off, and the patent disclosures to date will not need to be repeated. By this time the
         26        relevant witnesses will have also been identified and deposed, and any responsive
                   documents will have been produced. With the benefit of the Arbitrator’s ruling, the
         27        parties will then be able to reassess their respective cases, abandon any claims or
                   defenses that are no longer viable, and efficiently and expeditiously moving the district
         28        court case towards trial.
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             12.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2583 Page 17 of 21



            1      claim construction and/or invalidity that may destroy the value and enforceability of
            2      those patents entirely. A stay will protect Javo from the risk of a pyrrhic victory in this
            3      litigation, and avoid forcing Javo to choose between fully defending against CEV’s
            4      counterclaims and preserving Javo’s future ability to protect against the unauthorized
            5      use of its extraction process by other third parties. This consideration also favors a stay.
            6      See id. (granting stay based on similar considerations).
            7            Third, permitting the patent infringement claims to proceed before the arbitration
            8      is resolved will also “undermine [Javo]’s contractual right to resolve its disputes
            9      through arbitration” under the FAA. SST Millennium LLC, 2019 WL 2342277, at *5.
         10        Javo and Corey expressly bargained to arbitrate the issue of whether Corey violated the
         11        CIAA by failing to assign his patents to Javo. CEV (and Corey, as its co-founder,
         12        President, and Director) should not be permitted to deprive Javo of its contractual right
         13        to a prompt and effective resolution of the contractual dispute with Corey by
         14        prematurely forcing Javo to attack the very same patents “may end up owning.” 9
         15        Preventing CEV from unfairly weaponizing the patents in this way is also consistent
         16        with the broad policy favoring arbitration under the FAA. See, e.g., McGovern v. U.S.
         17        Bank N.A., 362 F. Supp. 3d 850, 856 (S.D. Cal. 2019) (“Because of the strong policy
         18        favoring arbitration, any doubts concerning the scope of arbitrable issues should be
         19        resolved in favor of arbitration.”).
         20              In sum, the parties and the Court should not be required to engage in costly and
         21        prejudicial parallel litigation on the infringement counterclaims. This is particularly true
         22        when, in as few as six months from now, the Arbitrator is prepared to hear and decide
         23        the threshold issue of whether Corey violated the CIAA by failing to assign the patents
         24        to Javo. This factor also favors a stay.
         25
         26
                   9
                     (See, e.g., Doc. No. 69, Preliminary Injunction Hr’g Tr. at 13:23–14:1 (“If the
         27        provisional application has disclosed publicly your trade secrets, they’re out there, and
                   the patents are not going to be withdrawn. They’re done. They’re history. And you may
         28        end up owning them.”).)
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                       JAVO’S MOTION TO STAY
   SAN DIEGO
                                                              13.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2584 Page 18 of 21



            1                     3.   Staying the patent infringement counterclaims will not harm
                                       CEV.
            2
            3            A limited stay of the patent infringement claims will not harm CEV (or Corey),
            4      and will actually help address CEV’s and Corey’s past concerns about the cost of the
            5      proceedings. (Trenda Decl. Ex. 3.) The same counsel representing CEV and Corey here
            6      are also representing Corey in the arbitration. CEV, with Corey at the helm, has known
            7      the true facts all along, including at the time Corey/CEV filed for the patents. CEV and
            8      Corey share a common interest in fully litigating the claims in the arbitration such that
            9      CEV cannot avoid the results. If Javo prevails in the arbitration, Javo will have a
         10        complete defense to CEV’s patent infringement claims, and both sides can avoid the
         11        unnecessary burdens of further contention discovery and claim construction
         12        proceedings under the Patent Local Rules. Even if Javo does not prevail in the
         13        arbitration, staying the patent counterclaims will lead to clear efficiencies by allowing
         14        the parties to resolve threshold ownership issues. After the arbitration is resolved, any
         15        outstanding deadlines under the Patent Local Rules can be resolved well in advance of
         16        any future trial date in this matter (which will likely be delayed due to COVID-19). A
         17        stay of the counterclaims for several months under these circumstances is simply not
         18        prejudicial.
         19              To the extent CEV contends that it will be prejudiced by even a short stay of its
         20        patent infringement claims, CEV has been aware of Javo and the allegedly infringing
         21        products described on Javo’s website since CEV’s formation in or around January 2015
         22        (and well before that time), vis-à-vis Corey and CEV co-founder and former Javo CEO
         23        Kurt Toneys. CEV/Corey’s delay in waiting until Javo initiated this litigation to accuse
         24        Javo of infringing the patents “counters any argument that it faces prejudice or damage
         25        from a stay.” Neville, 2018 WL 3472189, at *2. This is especially true where there is
         26        absolutely no basis for CEV’s contention that Javo somehow modified its pre-existing
         27        proprietary process based on the patents. In any event, CEV cannot establish “why
         28        money damages would be insufficient to remedy” the alleged patent damages at a later
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                     JAVO’S MOTION TO STAY
   SAN DIEGO
                                                            14.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2585 Page 19 of 21



            1      date, especially as CEV is not seeking preliminary injunctive relief and has no
            2      competing products in the marketplace. Prencipe, 2017 WL 2335613, at *3 (granting
            3      stay and rejecting unsubstantiated claim of “irreparable harm”); see also CMAX, 300
            4      F.2d at 269 (a delay in the recovery of damages “is not the kind of prejudice which
            5      should move a court to deny a requested postponement”). In fact, CEV admits it does
            6      not currently have any commercial products using the patented process, and is unlikely
            7      to launch any commercial products for several months at the earliest—if ever. This
            8      factor also favors a stay.
            9                                                 ***
         10              A temporary stay of CEV’s patent infringement counterclaims is warranted and
         11        just here. Staying the counterclaims will either help simplify the issues or resolve the
         12        counterclaims entirely, and will allow the parties and the Court to avoid the undue and
         13        potentially unnecessary costs and burdens associated with litigating these claims. CEV
         14        delayed for years in bringing its patent infringement claims, and will not be damaged
         15        by a temporary stay while the arbitration is resolved.
         16              B.     Scope of the Stay
         17              It is well within in the Court’s discretion under Landis to stay only CEV’s
         18        counterclaims pending the arbitration. If the Court prefers, it would also be procedurally
         19        proper to bifurcate Javo’s claims under Federal Rule of Civil Procedure 42(b) and allow
         20        that portion of the case to proceed through discovery while waiting for the Arbitrator to
         21        resolve the outstanding patent ownership issues.10 This would avoid unnecessarily
         22        front-loading costs relating to patent discovery and claim construction proceedings
         23        under the Patent Local Rules that may become moot if the Arbitrator rules in Javo’s
         24        favor, while allowing Javo’s asserted claims of trade secret misappropriation,
         25
                   10
                     Federal Rule of Civil Procedure 42(b) expressly permits a district court to bifurcate
         26        counterclaim proceedings “[f]or convenience, to avoid prejudice, or to expedite and
                   economize.” Fed. R. Civ. Proc. 42(b); see also Ellingson Timber Co. v. Great N. Ry.
         27        Co., 424 F.2d 497, 499 (9th Cir. 1970) (“One of the purposes of Rule 42(b) is to permit
                   deferral of costly and possibly unnecessary discovery proceedings pending resolution
         28        of potentially dispositive preliminary issues.”).
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             15.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2586 Page 20 of 21



            1      declaratory judgment of patent ownership, 11 and tortious interference to proceed. This
            2      would also alleviate the concern that Javo may be forced to prematurely attack the very
            3      patents it may own in order to fully defend against CEV’s counterclaim. To the extent
            4      Corey and/or CEV purport to have concerns regarding inefficiencies in discovery
            5      between the arbitration and district court action, this can be addressed in the cross-use
            6      agreement currently being negotiated by the parties to the arbitration. (Trenda Decl. ¶
            7      11.) Further, as detailed above, given the expeditious schedule of the arbitration, there
            8      should not be any concern about inconsistent rulings across the two actions. 12
            9      V.    CONCLUSION
         10              CEV’s patent infringement claims will continue to be costly and distracting for
         11        the parties to litigate, and may effectively be resolved by the decision in the arbitration
         12        on the threshold contractual issue of Corey’s invention assignment obligations to Javo.
         13        The arbitration is set to conclude later this year—long before dispositive motions will
         14        be due. The Court should stay the patent infringement claims, until the Arbitrator is able
         15        to resolve the threshold contractual issues that impact the question of patent ownership.
         16        If the counterclaims are not stayed, Javo reserves the right to seek an order requiring
         17        CEV to post a bond protecting Javo against the cost and undue burden of defending
         18        against patent infringement claims that CEV may have no standing to pursue.
         19
         20
         21
         22
         23
                   11
         24           In contrast, allowing discovery to proceed on Javo’s asserted claims does not create
                   such inefficiencies. Moreover, as the schedule reflects, the threshold issues in the
         25        arbitration will be decided well before this Court is requested to make any
                   determinations on Javo’s patent ownership claim, which also encompasses Javo’s
         26        allegations that other employees of Javo (with similar assignment obligations to those
                   under Corey’s CIAA), likely made inventive contributions to the subject matter claimed
         27        in the patents, thus entitling Javo to co-ownership. (See Doc. No. 1 at ¶¶ 96–105.)
                   12
                      And to the extent Corey and/or CEV purport to have this concern, it weighs in favor
         28        of permitting the arbitration to proceed first under the FAA.
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                      JAVO’S MOTION TO STAY
   SAN DIEGO
                                                             16.                CASE NO. 19-CV-1859 CAB WVG
       Case 3:19-cv-01859-CAB-WVG Document 79-1 Filed 05/27/20 PageID.2587 Page 21 of 21



            1      Dated:      May 27, 2020      COOLEY LLP
            2
                                                 By: /s/ Steven M. Strauss
            3                                          Steven M. Strauss (99153)
            4                                    Attorneys for Plaintiff and Counterclaim-
                                                 Defendant Javo Beverage Co., Inc.
            5
            6
            7      226448984

            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                        JAVO’S MOTION TO STAY
   SAN DIEGO
                                                 17.              CASE NO. 19-CV-1859 CAB WVG
